DETAILED ACTION

This communication is in response to Application No. 17/210,952 filed on 3/24/2021. The amendment presented on 1/25/2022, which amends claims 1-5, 8-17, and 20, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - Double Patenting
The amendment presented on 1/25/2022 amending claims 1, 9, and 15 obviates the outstanding non-statutory double patenting rejection, and they are hereby withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dollar et al. (hereinafter Dollar)(US 2009/0313345) in view of Patil (US 2016/0092768).
Regarding claims 1, 9, and 15, Dollar teaches as follows:
a communication system (interpreted as clearinghouse server 140 and/or IM translation server 180 in figure 1) comprising: 
one or more processors (central processing unit 212 in figure 2); and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors (RAM 216 in figure 2)(see, paragraph [0037] and figure 2), cause the communication system to perform operations comprising: 
identifying one or more universal formats associated with the communication system; identifying one or more non-universal formats associated with the communication system (a determination is made whether the received IM message is in a message protocol format that is compatible with the determined destination IM network's message protocol format, see, paragraph [0051] and block 306 in figure 3);  
receiving, from a source client device associated with the communication system, an input string (at block 302, where an IM message is received.  The IM message may be received from any of a variety of network communications links, see, paragraph [0050] and figure 3); 

transmitting a modified input string to one or more destination client devices (at block 310, the IM message, either translated or un-translated is forwarded to the determined destination IM network, see, paragraph [0054] and figure 3).
Dollar teaches of identifying whether the received IM message is compatible or not but does not explicitly teach of identifying non-universal format based on a usage condition associated with a threshold number of users.
Patil teaches a method of determining common application types based on usage condition as follows:
the similarity module 612 or the cluster generation module 1002 may determine that if a number of applications in the requesting user's set of application identifiers of a specific type exceed a threshold, then the similarity module 612 or the generation module 1002 may identify the applications as common application types (see, paragraph [0152]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dollar with Patil to include the method of determining common application types based on threshold number of applications as taught by Patil in order to efficiently determine common formats based on a threshold number of users.

the IM message, either translated or un-translated is forwarded to the determined destination IM network (see, paragraph [0054] and figure 3).
Therefore, it is well-known that the content of IM message and protocol translation information (equivalent to applicant’s fallback data object) would be transmitted to the destination IM network. 
Regarding claims 8, 14, and 20, Dollar teaches as follows:
clearinghouse server 140 may send the incompatible IM message to IM translation server 180 to be translated into a compatible protocol and/or feature set.  Clearinghouse server 140 may then send the compatible IM message towards the destination IM network (see, paragraph [0031]).
Therefore, the compatible protocol is transmitted directly to the destination without performing a protocol translation.

Claims 2-5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dollar et al. (hereinafter Dollar)(US 2009/0313345) in view of Patil (US 2016/0092768), and further in view of Ghafourifar et al. (hereinafter Ghafourifar)(US 2016/0119260).
Regarding claims 2, 3, 10, 11, 16, and 17, Dollar in view of Patil teaches all limitations as presented above except for determining the universal format based on a condition satisfies one or more thresholds.
Ghafourifar teaches as follows:

determine, based on the cross-protocol communication history for the user, an optimal protocol for delivery of the message for each of the one or more desired recipients (see, paragraph [0082]); and
wherein the cross-protocol communication history for the user comprises at least one of the following: a frequency of communication protocol usage (equivalent to applicant’s usage by users); a time of day of communication; a historic rate of response; and a pattern of group communications (see, paragraph [0083]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dollar in view of Patil with Ghafourifar to include the well-known threshold to efficiently set the number of frequency of communication protocol usage.  
Regarding claims 4 and 5, Dollar in view of Patil and Ghafourifar teaches of identifying the one or more universal formats as presented above.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the formats were not identified as universal formats are considered as non-universal formats. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 22, 2022